Citation Nr: 0112443	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

4.  Entitlement to a compensable evaluation pursuant to the 
criteria of 38 C.F.R. § 3.324 (2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1978 to January 
1981 and from April 1981 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In that determination, the RO denied the claims seeking 
service connection for tinnitus and a right knee disorder, a 
compensable evaluation for right ear hearing loss, and a 
compensable evaluation pursuant to the criteria of 38 C.F.R. 
§ 3.324.  The appellant disagreed and this appeal ensued.  

For the reasons discussed below, the Board herein grants 
service connection for tinnitus and remands for additional 
development the claims of service connection for a right knee 
disorder and compensable evaluations for right ear hearing 
loss and pursuant to 38 C.F.R. § 3.324.  Additionally, as the 
appellant is owed a statement of the case on the issue of 
entitlement to service connection for a left ear hearing 
loss, that issue is addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appeal concerning service connection for tinnitus has been 
obtained by the RO.  

2.  The appellant's current tinnitus is related to the 
tinnitus experienced in service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); Veterans Claims Assistance 
Act, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. §5107); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist a claimant in the development of 
evidence pertinent to a claim.  Recently enacted legislation 
eliminated the well-grounded-claim requirement and revised 
VA's obligation to assist a claimant.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (effective November 9, 2000); compare 38 U.S.C.A. 
§ 5107 (West 1991) (setting forth duty to assist requirements 
effective prior to November 9, 2000).  Under these 
requirements, which are more beneficial to the appellant, 
VA must: provide application forms to a claimant and notify a 
claimant of an incomplete application; give a claimant notice 
of information and evidence necessary to substantiate the 
claim; make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim; make 
every reasonable effort to obtain relevant records (including 
private, VA, and other Federal agency records) that are 
adequately identified; and, in appropriate cases, provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A).  

In this case, the RO issued various letters to the appellant 
identifying the evidence necessary to substantiate the 
appeal.  In addition, the RO issued a statement of the case 
in April 2000 concerning the tinnitus issue and afforded the 
appellant a VA audiology examination in January 1999.  It 
also obtained the service medical records and various records 
of treatment at VA medical facilities, as identified by the 
appellant.  VA has satisfied its duty to assist the appellant 
in the development of facts pertinent to the claim.  There 
are no areas in which further development is necessary for an 
informed appellate decision.  Furthermore, the decision 
herein is favorable to the veteran, and it would serve no 
useful purpose to remand this claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection, there 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The service medical records indicate that, in August 1984, 
the appellant complained of tinnitus of three days' duration 
after exposure to a Vulcan live fire exercise, despite his 
use of hearing protection.  A reference audiogram dated in 
January 1988 shows that the veteran was routinely exposed to 
hazardous noise.  His DD Form 214 for his second period of 
service shows his primary specialty to be Vulcan crewmember 
for more than 11 years.  On VA examination in January 1999, 
the veteran complained of bilateral, high-pitched, and very 
loud tinnitus continuous since 1984 and reported exposure to 
intense artillery noise.  The veteran is competent to report 
the symptoms of tinnitus, and, while he is not competent as a 
lay person to diagnose the cause, his service medical records 
show tinnitus related to hazardous noise exposure.  They 
further document a long-standing military history of 
hazardous noise exposure.  Although no specific complaints or 
findings of tinnitus were recorded on the veteran's 
separation examination in 1992, the veteran did report a 
history of ear, nose, or throat trouble and hearing loss on 
one of the reports of medical history associated with that 
examination.  Furthermore, while one notation of tinnitus in 
service may not be sufficient to establish chronicity (see 38 
C.F.R. § 3.303(b)), the veteran's plausible and competent 
report of continuity of symptomatology from the time of the 
documented tinnitus in service to the present is sufficient 
to support his claim.  The evidence is at least in equipoise 
with respect to the claim and, giving the benefit of any 
doubt to the veteran, it is reasonable to find that tinnitus 
arose during and is attributable to hazardous noise exposure 
during active military service.  The evidence supports the 
claim of service connection for tinnitus.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §5107).


ORDER

Service connection for tinnitus is granted.  


REMAND

As noted in the Introduction, the RO did not adjudicate the 
claim of service connection for a left ear hearing loss in 
the May 1999 rating decision, despite the appellant's 
contentions regarding that claim in May 1997, August 1998, 
and December 1998 statements.  Although the appellant did not 
refer to the left-ear-hearing-loss claim in the June 1999 
notice of disagreement, he did address it in the April 2000 
substantive appeal, which here serves as a notice of 
disagreement with the failure of the RO to adjudicate the 
claim.  See 38 C.F.R. § 20.302(a) (notice of disagreement 
must be filed within one year of decision); Garlejo v. Brown, 
10 Vet. App. 229, 233 (1997) and Isenbart v. Brown, 7 Vet. 
App. 537, 540 (1995) (notice of disagreement can attach to 
RO's failure to adjudicate a claim).  The remedy is to remand 
the matter to the RO for issuance of a statement of the case.  
See 38 C.F.R. § 19.9; Manlincon v. West, 12 Vet. App. 238 
(1999).  

Because the claim of service connection for a left ear 
hearing loss may affect the outcome of the claim for a 
compensable evaluation for right ear hearing loss, the latter 
claim is deferred.  While it is deferred, some additional 
development is required with respect to it and the claim of 
service connection for a right knee.  The appellant stated in 
May 1997, August 1998, and December 1998 statements that he 
had received treatment at a VA medical facility for these 
disorders.  The record includes VA treatment records from the 
VA Medical Center in San Juan dated from November 1997 to 
December 1998; the record does not show any effort to obtain 
such records dated between separation from service and 
November 1997, and since December 1998.  Because the veteran 
has said that he has an ear, nose, and throat (ENT) 
examination every six months and an audiological evaluation 
yearly, there are likely to be relevant treatment records 
that should be considered.  The revised duty-to-assist 
obligations require VA to make reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  These reasonable efforts 
include obtaining records of relevant medical treatment or 
examination at private facilities and at VA health-care 
facilities or at its expense.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(c)(2)).  On 
remand, the RO should obtain and associate with the claims 
file the veteran's VA treatment records dated from separation 
from service to November 1997 and from December 1998 to the 
present.  Furthermore, after asking the appellant to clarify 
the location and dates of any other treatment, attempt to 
obtain all such clinical records associated with treatment he 
identifies.  

The revised duty to assist also requires that VA provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)(1)).  An 
examination is necessary when all information of record, 
including lay or medical evidence (including statements of 
the claimant), (i) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (ii) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (iii) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  After reviewing the evidence of 
record and any additional evidence received, the RO should 
afford the appellant an examination to determine the nature 
and etiology of his claimed right knee disorder and an 
examination to assess the severity of his service-connected 
right ear hearing loss.  

Because this additional development and the readjudication of 
these claims may result in a compensable evaluation, the 
claim of entitlement to a compensable evaluation pursuant to 
the criteria of 38 C.F.R. § 3.324 is deferred.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for a 
right knee disorder and right ear hearing 
loss since he separated from service, and 
the dates of such treatment.  After 
securing any necessary releases, the RO 
should request complete clinical records 
of such treatment and associate them with 
the claims file.  If any request for 
private records is unsuccessful, 
undertake appropriate notification 
pursuant to VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 
5103A(b)(2)).

2.  The RO should obtain from the VA 
Medical Center in San Juan all treatment 
records concerning the appellant, from 
August 1992 to November 1997 and from 
December 1998 to the present.  In 
particular, the veteran has reported 
audiology and ENT treatment or assessment 
on a regular basis, and these records 
should specifically be obtained.  All 
documents obtained should be associated 
with the claims file.  

3.  Schedule the appellant for an 
examination to assess the severity of his 
hearing loss disability.  All necessary 
tests should be done.

4.  With respect to the claim of 
entitlement to service connection for 
left ear hearing loss, the RO should re-
examine the claim and determine if 
additional review or development is 
warranted.  See 38 C.F.R. § 19.26 (2000).  
Once such review is completed, unless the 
benefit sought is granted or the claim is 
withdrawn, issue a statement of the case 
to the appellant and his representative 
on this issue.  38 C.F.R. § 19.29 (2000).  
The appellant must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2000).  
Then, only if an appeal is perfected, 
this issue should be returned to the 
Board for further review.  

5.  Schedule the veteran for a VA 
examination to determine whether he has a 
right knee disorder and, if so, whether 
it is at least as likely as not that it 
is related to any disease or injury shown 
in service.  The examiner must review the 
claims file and a copy of this remand.  
All necessary tests should be done.  The 
examiner should obtain all pertinent 
history concerning the claimed disorder.  
The report of examination should contain 
a detailed account of all manifestations 
of right knee disability found to be 
present.  The examiner should be asked to 
express an opinion, based on the 
examination results and review of the 
claims file, as to whether it is at least 
as likely as not that any current right 
knee disorder is related to service.  The 
medical rationale for any opinion should 
be given.

6.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


